MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Nov 30 2020, 9:14 am

court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                   Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                 Attorney General of Indiana
Brooklyn, Indiana
                                                        Tina L. Mann
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Charles M. Ahnert, Jr.,                                 November 30, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1329
        v.                                              Appeal from the Vigo Superior
                                                        Court
State of Indiana,                                       The Honorable John T. Roach,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        84D01-2001-F6-245



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1329 | Novembet 30, 2020          Page 1 of 5
                                       Statement of the Case
[1]   Charles M. Ahnert, Jr. appeals his sentence following the trial court’s

      revocation of his placement on probation. Ahnert presents a single issue for our

      review, namely, whether the trial court abused its discretion when it ordered

      him to serve 180 days of his previously suspended sentence in the Vigo County

      Jail.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In April 2020, Ahnert agreed to plead guilty to theft, as a Level 6 felony. In the

      same plea agreement, Ahnert admitted that his actions amounted to a violation

      of his probation following a prior conviction. On April 6, the trial court

      accepted Ahnert’s plea and sentenced him to two and one-half years, all

      suspended to probation. As a condition of his probation, the court ordered

      Ahnert to submit to a substance abuse evaluation.


[4]   On April 16, the State filed its first notice of probation violation. In that notice,

      the State alleged that Ahnert had violated the terms of his probation when he

      failed to report to adult probation and when he failed to complete a substance

      abuse evaluation. Following an evidentiary hearing, the court found that

      Ahnert had violated the terms of his probation. Accordingly, on June 8, the

      court revoked a portion of Ahnert’s previously suspended sentence and ordered

      him to serve ninety days in the Vigo County Jail. However, the court agreed to

      modify Ahnert’s sentence if he were to be accepted into a sober living facility.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1329 | Novembet 30, 2020   Page 2 of 5
      The same day, Ahnert was accepted into a facility, and the court modified his

      sentence to time served and returned him to probation on the condition that he

      reside at the sober living facility. Less than one week later, on June 14, Ahnert

      left the facility and did not return. As a result, Ahnert was unsuccessfully

      discharged from the facility.


[5]   On June 15, the State filed its second notice of probation violation. In that

      notice, the State alleged that Ahnert had violated the terms of his placement

      when he failed to report to a scheduled telephonic meeting with his probation

      officer on June 12 and when he was unsuccessfully discharged from the sober

      living facility for absconding. Following an evidentiary hearing, the court

      found that Ahnert had violated the terms of his placement, revoked his

      probation, and ordered him to serve 180 days in the Vigo County Jail. This

      appeal ensued.


                                     Discussion and Decision
[6]   Ahnert appeals the court’s order that he serve 180 days of his previously

      suspended sentence. Probation is a matter of grace left to trial court discretion.

      Murdock v. State, 10 N.E.3d 1265, 1267 (Ind. 2014). Upon finding that a

      defendant has violated a condition of his probation, the trial court may “[o]rder

      execution of all or part of the sentence that was suspended at the time of initial

      sentencing.” Ind. Code § 35-38-2-3(h)(3) (2020). We review the trial court’s

      sentencing decision following the revocation of probation for an abuse of

      discretion. Cox v. State, 850 N.E.2d 485, 489 (Ind. Ct. App. 2006). An abuse of

      discretion occurs “only where the trial court’s decision is clearly against the
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1329 | Novembet 30, 2020   Page 3 of 5
      logic and effect of the facts and circumstances” before the court. Robinson v.

      State, 91 N.E.3d 574, 577 (Ind. 2018) (per curiam). We will not reweigh the

      evidence or reconsider witness credibility. Griffith v. State, 788 N.E.2d 835, 839-

      40 (Ind. 2003). Rather, we consider only the evidence most favorable to the

      trial court’s judgment to determine if there was substantial evidence of

      probative value to support the court’s ruling. Id.


[7]   On appeal, Ahnert does not dispute that he violated the terms of his probation

      when he failed to attend a telephonic meeting with his probation officer and

      when he left the sober living facility. But Ahnert contends that the court abused

      its discretion when it ordered him to serve 180 days of his previously suspended

      sentence because he had “explained” to the trial court that he only left the sober

      living facility in order to visit his newborn son who was having emergency

      surgery and because he was “unaware” that he had a scheduled meeting with

      his probation officer. Appellant’s Br. at 8. In essence, Ahnert contends that the

      court should have placed him back on probation because his violations were

      “minor in nature” and because his testimony at the hearing was “mitigating

      evidence.” Id. at 8, 9.


[8]   However, it is the duty of the factfinder, not of this Court, to determine whether

      to believe a witness’ testimony, even if uncontradicted. See Perry v. State, 78
N.E.3d 1, 8 (Ind. Ct. App. 2017). And, here, the court expressly rejected

      Ahnert’s testimony. Indeed, at the conclusion of the hearing, the trial court

      found that Ahnert’s “story ma[de] absolutely no sense.” Tr. at 15. Ahnert’s



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1329 | Novembet 30, 2020   Page 4 of 5
       request for this Court to credit his testimony when the trial court did not

       amounts to a request that we reweigh the evidence, which we cannot do.


[9]    The trial court’s judgment is supported by substantial evidence and was within

       the court’s sound discretion. Following Ahnert’s guilty plea, the court

       sentenced him to two and one-half years, all suspended to probation, and

       ordered him to submit to a substance abuse evaluation. But, just ten days later,

       the State filed its first notice of probation violation after Ahnert had failed to

       report to probation and after he had failed to complete the evaluation. As a

       result of those violations, the court continued Ahnert on probation but with the

       added condition that he reside at a sober living facility.


[10]   However, within one week of his acceptance into the facility, he missed a

       scheduled meeting with his probation officer and absconded from the facility.

       Further, Ahnert’s conviction for theft in this cause constituted a violation of his

       probation for a prior conviction and resulted in the court terminating his

       placement on probation in that cause. In other words, despite the court’s prior

       leniency, Ahnert has continued to violate the terms of his placement on

       probation. Accordingly, the court’s order that Ahnert serve 180 days of his

       previously suspended sentence is supported by the record and is well within the

       trial court’s discretion. We therefore affirm the court’s judgment.


[11]   Affirmed.


       Riley, J., and Crone, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1329 | Novembet 30, 2020   Page 5 of 5